Citation Nr: 1222078	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-00 556	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for rashes, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms with muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for androgenic alopecia (claimed as hair loss), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for gastroesophageal reflux, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for respiratory disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991, including service in the Southwest Asia Theater of Operations from September 1990 to April 1991.  Commendations and awards include a Southwest Asia Service Medal with 2 Bronze Service Stars.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for sleep apnea, rashes, dysthymic disorder (claimed as neuropsychological symptoms), neurological symptoms with muscle pain, androgenic alopecia (claimed as hair loss), gastroesophageal reflux disease, headaches, a respiratory disorder, and chronic fatigue.

Jurisdiction of the case is with the Fargo, North Dakota, RO.

In a rating decision in March 2011, the RO granted service connection for dysthymic and anxiety disorder (claimed as neuropsychological symptoms and PTSD).  As service connection (the benefit sought) has been granted, the claim for dysthymic disorder is resolved and the Board does not have appellate jurisdiction over this issue.

The Board notes that in a rating decision in February 1992, the RO denied service connection for "muscle contraction headaches" on the grounds that these headaches, with associated neck pain, pre-existed the Veteran's entry into service.  That decision was not appealed.  

In 2008 the Veteran filed a new claim for headaches, which is the subject of this appeal.  In his 2008 claim the Veteran said that the headaches began while he was in Saudi Arabia, and that they have continued since that time.

The Court has held that a change in diagnosis or specificity of a claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d (Fed. Cir. 2008).  

As the Veteran's 2008 claim for headaches is premised on the grounds that these headaches began concomitant with his service in the Southwest Asia Theater of Operations, new and material evidence is not required to proceed with the review of the claim on the merits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks service connection for sleep apnea, rashes, neurological symptoms with muscle pain, hair loss, gastroesophageal reflux, headaches, respiratory complaints, and fatigue; all of which he says began during or after his tour of duty in the Persian Gulf.  

In February 2009, the Veteran was accorded a VA Gulf War Guidelines examination.  According to the examiner, all of the Veteran's complaints are of medically determinable etiology.  However, the examiner did not provide an opinion as to whether the diagnosed disorders are related to service.  The 2009 VA examination evidence is thus inadequate for a decision in this matter.  

In January 2012, the Veteran was accorded another VA Gulf War Guidelines examination.  According to the examiner, the Veteran's complaints are not due to an undiagnosed illness or a medically unexplained chronic multisystem illness.  Unfortunately, the examiner did not state whether the diagnosed disorders are related to service.  Additionally, although the Veteran complains of neurological symptoms with muscle pain, a muscles examination was not done, and the etiology of the Veteran's muscle pain was not stated.  Moreover, while the examiner noted that the Veteran had a history of rashes about the face (ears, eyebrows, mustache), no pictures are in the claims file.  See 38 C.F.R. § 4.118, Diagnostic Code 7806, Note (3).  For these reasons the 2012 examination evidence is also inadequate for a decision in this matter.  A new examination must therefore be conducted and sufficient nexus opinions obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA Gulf War Guidelines examination.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies deemed appropriate by the examiner (including pulmonary function testing) must be done, and all findings should be reported in detail.  

NOTE:  If a skin disorder involving the head, face, or neck is found, the examiner must follow the protocol of the Compensation and Pension Skin Diseases examination worksheet and submit color photographs.

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's eight enumerated complaints.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion complete with rationale as to whether the disorder is related to any incident of the Veteran's service, including climatic/environment hazards in Saudi Arabia.  

If any complaint is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service from September 1990 to April 1991.  The examiner should also provide a complete rationale for any opinion stated.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


